 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                     )   No. CR19-142RAJ
 9                                                 )
                     Plaintiff,                    )   ORDER GRANTING
10                                                 )   STIPULATED MOTION TO
                v.                                 )   CONTINUE TRIAL DATE AND
11                                                 )   PRETRIAL MOTIONS DEADLINE
     ANDREW P. SOLOMON,                            )
12                                                 )
                     Defendant.                    )
13                                                 )
14
15          THE COURT has considered the stipulated motion of the parties to continue the
16   trial date and pretrial motions deadline and finds that:
17          (a) taking into account the exercise of due diligence, a failure to grant a
18   continuance in this case would deny counsel for the defendant the reasonable time
19   necessary for effective preparation due to counsel’s need for more time to review the
20   evidence, consider possible defenses, and gather evidence material to the defense, as set
21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
22          (b) a failure to grant such a continuance in this proceeding would likely result in
23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24          (c) the additional time requested is a reasonable period of delay, as the defendant
25   has requested more time to prepare for trial, to investigate the matter, to gather evidence
26   material to the defense, and to consider possible defenses; and

                                                                  FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DUE DATE                                        Seattle, Washington 98101
      (Andrew P. Solomon, CR19-142RAJ) - 1                                        (206) 553-1100
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of October 21,
 5   2019, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          IT IS THEREFORE ORDERED that the parties’ Stipulated Motion to Continue
 9   Trial Date and Pretrial Motions Deadline (Dkt. #25) is GRANTED. The trial date in
10   this matter shall be continued from October 21, 2019, to March 30, 2020.
11          IT IS FURTHER ORDERED that the period of delay from the date of this order
12   to the new trial date of March 30, 2020, is excludable time pursuant to 18 U.S.C. §§
13   3161(h)(7)(A) and (h)(7)(B)(iv).
14          IT IS FURTHER ORDERED that all pretrial motions, including motions in
15   limine, shall be filed no later than January 30, 2020.
16          DATED this 4th day of October, 2019.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DUE DATE                                        Seattle, Washington 98101
      (Andrew P. Solomon, CR19-142RAJ) - 2                                        (206) 553-1100
